Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, (claims 1-10 and 12-20) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claims 1 and 12 are indefinite for respectively reciting an optical fiber (1) having an optical-fiber diameter between 165 microns and 197 microns, a such a diameter range between 165 and 197 in not found/specified in the specification thus making the scope of the claims indefinite/vague.  Appropriate corrections are required. 

Claims 2-10 and 13-20 are rejected because of dependency. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but maybe allowable if no longer claim 1 is rejected under USC 112b and ne rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.       

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


 

 
s 1-7, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “LI” et al.,US 20160274300 A1 and further in view of “Matthijsse” et al.US 7203408 B2.
Regarding claim 1, Li teaches: optical fiber having an optical-fiber diameter between 165 microns and 197 microns (see parag. 0034-0035 with the primary coting of between 20 and 50 µ and a secondary coating of between 20 to 40 µ that applied to a standard optical fiber with a diameter of 100 to 125 µ--see pa. 0048-- would embody such limitation i.e., 125+40+20 or 125 +20+40 for example), the optical fiber (10/100) comprising a core (20/120)) and a cladding 30)) surrounding the core (20/120)) and having an outer diameter of 125µm (see pa. 0048), the optical fiber (10/100) comprising 
a cured primary coating directly surrounding the cladding (30) and a cured secondary coating directly surrounding the cured primary coating (see figs. 1-3, and parag.  0034, 0035), said cured primary coating having a thickness t1about 25 µm  and an in-situ tensile modulus Emod1 between 0.10 and 0.18 MPa (see parag. 0032 “even less than” 0.2 MPa, includes this range), said cured secondary coating having a thickness t2 20 µm (see pa. 0035) and an in-situ tensile modulus Emod2(more than about 1200 MPa, see pa. 0035). 
However, Lee does not specifically explicitly teach that the above coating thickness of 25 µm is between 10 and 18µm and the in-situ tensile modulus Emod2of grater than 1200 MPa is 1200 MPa or lower and the wherein said first and second thicknesses and said first and second in-situ tensile moduli satisfy the equation cited in claim 1: 
    PNG
    media_image1.png
    16
    729
    media_image1.png
    Greyscale
  
		Though the above cited first and second thicknesses and the first and second in-
 		Nonetheless, for the sake of clarity that the coating thickness of less than 25 µm with modulus Emod2 of less than 1200 MPa is extremely conventional and it is taught by 
 Matthijsse who teaches an optical fiber with a core, cladding, and inner and outer coatings over the cladding in which the above primary coating thickness of is between 10 and 18µm (see col. 4, example 2) and the secondary coating having in-situ tensile modulus Emod2of that includes 700 and 1200 MPa. 
		Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing from the combines teachings of Lee and Matthijsse to reduce the coating thickness of Lee from 25 µm to 10 and 18µm so as to achieve/meet an in-situ tensile modulus Emod2 of less than 1200 MPa which would satisfy the following equation:

    PNG
    media_image1.png
    16
    729
    media_image1.png
    Greyscale

Where tinorm is the thickness of the cured primary coating of a standard 245pm-diameter optical fiber, which is equal to 33.5pm, t2_norm is the thickness of the cured secondary coating of a standard 245pm-diameter optical fiber, which is equal to 25pm, Emod_norm is the in-situ tensile modulus of the cured primary coating of a standard 245pm- diameter optical fiber, which is equal to 0.4 MPa, and Emod2_norm is the in-situ tensile modulus of the cured secondary coating of a standard 245pm- diameter optical fiber, which is equal to 800 MPa.


The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
Claim 2. The optical fiberaccording to claim 1, wherein both the core and the cladding are made of doped or un-doped silica (see at least pa. 0024 and 0030)..  
		With regard to claims 3-4, However,Lee does not specifically explicitly teach‘wherein the cured primary coating has a cure rate yield after UV curing between 80 and 90% one week after draw; wherein the cured secondary coating has a cure rate yield after UV curing between 94 and 98%.  Nonetheless, such process/method limitation is not germane to the invention and it would have been obvious to one of ordinary skill in the art at the time of the effective filing to further to cure the product after UV curing as a matter of desired time for packaging and shipping or string the optical fiber before the shipping while being time- based cured to reduce curing costs.   
With regard to claim 5, Matthijsse teaches wherein the primary coating has a thickness t1 between 10 and 16 pm (see col. 2, example 2) and the analogous motivation presented in claim 1 is analogous in rejection of claim 5).  
Claim 6.The optical fiber according to claim 1, wherein the secondary coating  has a tensile modulus Emod2 higher than 1000MPa (see pa. 0035).  
claim 1, wherein the optical fiber features a bend insensitive design (see at least pa. 0032).  
Claim 10. An optical cable (6) comprising at least one optical fiber according to claim 1 (see fig. abstract)

Regarding claim 12, Li teaches: an optical fiber having an optical-fiber diameter between 165 microns and 197 microns (see parag. 0034-0035 with the primary coting of between 20 and 50 µ and a secondary coating of between 20 to 40 µ that applied to a standard optical fiber with a diameter of 100 to 125 µ--see pa. 0048-- would embody such limitation i.e., 125+40+20 or 125 +20+40 for example), the optical fiber (10/100) comprising a core (20/120)) and a cladding 30)) surrounding the core (20/120)) and having an outer diameter of 125µm (see pa. 0048), the optical fiber (10/100) comprising 
a cured primary coating  directly surrounding the cladding (30) and a cured secondary coating directly surrounding the cured primary coating (see figs. 1-3, and parag.  0034, 0035), said cured primary coating having a thickness t1about 25 µm  and an in-situ tensile modulus Emod1 between 0.10 and 0.18 MPa (see parag. 0032 “even less than” 0.2 MPa, includes this range), said cured secondary coating having a thickness t2 20 µm (see pa. 0035) and an in-situ tensile modulus Emod2(more than about 1200 MPa, see pa. 0035). 
However, Lee does not specifically explicitly teach that the above coating thickness of 25 µm is between 10 and 18µm and the in-situ tensile modulus Emod2of grater than 1200 MPa is 1200 MPa or lower and the wherein said first and second 
    PNG
    media_image1.png
    16
    729
    media_image1.png
    Greyscale
  
		Though the above cited first and second thicknesses and the first and second in-situ tensile modulus are so close to each other that the data appear to be almost meet the limitations as matter of obviousness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 		Nonetheless, for the sake of clarity that the coating thickness of less than 25 µm with modulus Emod2 of less than 1200 MPa is extremely conventional and it is taught by 
 Matthijsse who teaches an optical fiber with a core, cladding, and inner and outer coatings over the cladding in which the above primary coating thickness of is between 10 and 18µm (see col. 4, example 2) and the secondary coating having in-situ tensile modulus Emod2of that includes 700 and 1200 MPa. 
		Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing from the combines teachings of Lee and Matthijsse to reduce the coating thickness of Lee from 25 µm to 10 and 18µm so as to achieve/meet an in-situ tensile modulus Emod2 of less than 1200 MPa which would satisfy the following equation:

    PNG
    media_image1.png
    16
    729
    media_image1.png
    Greyscale

Where tinorm is the thickness of the cured primary coating of a standard 245pm-diameter optical fiber, which is equal to 33.5pm, t2_norm is the thickness of the cured secondary coating of a standard 245pm-diameter optical fiber, which is equal to 25pm, Emod_norm is the in-situ tensile modulus of the cured primary coating of a standard 245pm- diameter optical fiber, which is equal to 0.4 MPa, and Emod2_norm is the in-situ tensile modulus of the cured 
As the equation is based on a standard optical fiber and has such broad range between 4% and 50% that the cited teachings would easily meet the limitation as the modification to Lee in view of Matthijsse would provide low loss optical transmission over the length of the optical fiber.
Additionally, however, Lee does not specifically explicitly teach ‘wherein the cured primary coating has a cure rate yield after UV curing between 80 and 90% one week after draw; wherein the cured secondary coating has a cure rate yield after UV curing between 94 and 98%.  Nonetheless, such process/method limitation is not germane to the invention, specifically for the product claim, and it would have been obvious to one of ordinary skill in the art at the time of the effective filing to further to cure the product after UV curing as a matter of desired time for packaging and shipping or string the optical fiber before the shipping while being time- based cured to reduce curing costs.   
With regard to claim 13, Matthijsse teaches wherein the primary coating has a thickness t1 between 10 and 16 pm (see col. 2, example 2).   
Claim 14. The optical fiber according to claim 12, wherein the secondary coating  has a tensile modulus Emod2 higher than 1000MPa (see pa. 0035).  
 	Claim 16.   The optical fiber (1) according to claim 12, wherein the optical fiber has a cable cut-off wavelength less than or equal to 1260nm (since all the characteristics of the optical fiber being taught taught by the prior art then the resulting optical fiber would have substantially the same “cu-off” wavelength but also see mode wavelength propagation at 800 nm which is below 1260 cut-off, see pa. 0028).  

Claim 18. (original) The optical fiber (1) according to claim 12, wherein the optical fiber has a zero-dispersion wavelength between 1300 and 1324 nanometers (since all the characteristics of the optical fiber being taught by the prior art then the resulting optical fiber would have substantially the same dispersion).    
Claim 19. (original) The optical fiber (1) according to claim 12, wherein, at a wavelength of 1550 nanometers and at a wavelength of 1625 nanometers, one kilometer of the optical fiber (1) in a free coil has temperature-induced attenuation losses of less than 0.05 dB/km as measured over a temperature range between -60*C and +70*C.  
Claim 20. (original) An optical cable (6) comprising at least one optical fiber (1) according to claim 12 (see abstract).  
  
 Claims 8 and 15 rejected under 35 U.S.C. 103 as being unpatentable over “LI” et al.,
and “Matthijsse” et al., as applied to claims 1-7, and 12 and further in view of “Bookbinder” et al., US 20140308015 A1.
	With regard to claims 8 and 15, the combination of Li and Matthijsse do not teach the optical cable comprising a depressed and/or a trench area. Such conventional   limitation is taught by Bookbinder (see at least pa. 0001, 0006).  Thus it would have are from the same field of endeavor, the structure and teachings of these prior art would have been recognized as being in the pertinent art of Li.

 Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 10345543 B2
US 10241262 B2
US 20170075061 A1
US 20160306109 A1
US 20160274300 A1
US 9244221 B1
US 9188754 B1
US 20150277031 A1
US 20150219845 A1
US 8989545 B2
US 20140308015 A1
US 20140247454 A1

US 20140226941 A1
US 20120163759 A1
US 20100119202 A1
US 20090175583 A1
US 7272289 B2
US 7203408 B2
US 7200310 B2
US 20050031283 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883